Citation Nr: 1734700	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as fractures.

2.  Entitlement to service connection for a left arm condition.

3.  Entitlement to service connection for a liver condition, diagnosed as hepatitis C, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In May 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  During the hearing, the record was held open for 30 days to allow the Veteran the opportunity to submit additional evidence; however, to date, no additional evidence has been received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board can adjudicate the Veteran's claims. 

The Veteran contends, and testified before the undersigned, that his bilateral foot disability, undiagnosed left arm condition, and hepatitis C are related to service.  He specifically asserted that his complaints of pain in service that were attributed to his service-connected bilateral feet dermatological condition was actually pain due to fractures.  Moreover, in an application received in October 2016, the Veteran asserted that his diagnosed hepatitis C was due to contaminated water at Camp Lejeune.  

Service treatment records document his presence in Camp Lejeune.  Service treatment record show complaints of pain to the right foot in September 1971.  

The Veteran's service personnel record is not of record and should be obtained and associated with the electronic claims file on remand.

While the Veteran filed a claim for service connection for bilateral foot fractures, VA treatment records and a VA examination conducted in July 2015 show bilateral flatfoot, hallux limitus, hammertoe, and hallux rigidus.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a bilateral foot disability other than fractures, the issue of entitlement to service connection for a bilateral foot disability other than fractures is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for a bilateral foot disability; therefore, the issue must be remanded.

The Board finds that a remand is necessary to develop the claim based on exposure to contaminants in the Camp Lejeune water supply in accordance with the relevant VBA Manual M21-1 provisions.  

Moreover, VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c) (4) (2016).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claims for service connection for a bilateral foot disability and hepatitis C.

Finally, evidence added to the electronic record in November 2013 indicates that the Veteran is in receipt of Social Security Administration (SSA) benefit payments.  Because these SSA records are potentially relevant to the Veteran's claim, VA is obliged to attempt to obtain and consider them.  38 U.S.C.A. § 5103A (c) (3); 38 C.F.R. § 3.159 (c) (2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this claim must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development of the issue of entitlement to service connection for a bilateral foot disability other than fractures, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).

2.  Obtain and associate with the electronic claims file the Veteran's complete service personnel records.

3.  Take all appropriate action to obtain records from SSA, including a copy of its determinations concerning the Veteran's claim for benefits, together with the medical records that served as the basis for any such determination.

45.  Determine how long the Veteran served at Camp Lejeune.

6.  After completion of the foregoing, schedule the Veteran for a VA examination to obtain a medical opinion as to the etiology of his bilateral foot disability.  The examiner must be provided access to the electronic claims file for review in conjunction with the examination.

The examiner is to provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that a bilateral foot disability, to specifically include flatfoot, hallux limitus, hammertoe, and hallux rigidus,  are related to the Veteran's active duty service.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

7.  Schedule the Veteran for a VA examination with a specialist in environmental health to obtain a medical opinion as to the etiology of his hepatitis C 

The examiner is to provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that hepatitis C  had its onset in service or is otherwise related to service, to include the Veteran's exposure to contaminated water while serving at Camp Lejeune.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

8.  Then readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




